                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES AARON BROOKS,                   :

              Petitioner                 :     CIVIL ACTION NO. 3:19-1500

      v.                                 :          (JUDGE MANNION)

 HUGH J. HURWITZ,                        :

             Respondent                  :


                                    ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT the Petitioner’s motion for reconsideration

of this Court’s December 30, 2020 Memorandum and Order is (Doc.

13) is DENIED.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: May 19, 2021
19-1500-02-Order
